81 F.3d 1031
Margery A. MORSTEIN, Plaintiff-Appellant,v.NATIONAL INSURANCE SERVICES, INC.;  Pan American LifeInsurance Company;  The Shaw Agency;  ScottHankins, Defendants-Appellees.
No. 94-9152.
United States Court of Appeals,Eleventh Circuit.
April 11, 1996.

Appeal from the United States District Court for the Northern District of Georgia (No. 1:92-cv-2686-RLV), Robert L. Vining, Jr., Judge.


1
Edward Francis Danowitz, Danowitz & Ryder, Atlanta, GA, for appellant.


2
Michael T. Thornton, Linda M. FitzGerald, Atlanta, GA, for appellees.


3
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


4
(Opinion February 12, 1996, 11th Cir., 1996, 74 F.3d 1135).


5
Before TJOFLAT, Chief Judge, and KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.

BY THE COURT:

6
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


7
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.